department of the treasury internal_revenue_service washington d c tax exempt ano government entities dwigion number release date date date contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not quatify for exemption from federai income_tax under internal_revenue_code sec_801 a as an organization described in code sec_501 we made this determination for the following reason s additionally you are operated for the primary purpose of carrying on an unrelated ‘you have not established that you operate exclusively for exempt purposes described in sec_501 of the of the internal_revenue_code you have failed to establish that you operate for testing for public safety under code sec_501 and sec_1 -1 of the income_tax reguiations you also have not established that you operate to lessen the burdens of government within the meaning of sec_501 and section big_number c -1 d of the regulations trade_or_business within the meaning of sec_1 c -1 e of the regulations further you have not established that you are not operated for the benefit of private persons and that your net_earnings will not inure to private individuals within the meaning of sec_1 -1 c and i of the regulations because you do not qualify for exemption as an organization described in code sec_501 c donors may not deduct contributions to you under code sec_170 federal_income_tax retums on the form and for the years listed above within days of this letter unless you request an extension of fime to file instructions and do not send them to this office penalty you must file file the returns in accordance with their failure_to_file the returns timely may result in a if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 you must initiate a suit in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the day after the date that we mailed this letter to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment filing a declaratory_judgment suit under code saction does not stay the requirement to file returns and pay taxes we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_61 after deleting certain identifying information please read the enclosed notice notice of intention fo disclose and review the two attached letters that show our proposed deletions the instructions in notice further action if you disagree with our proposed deletions you should follow if you agree with our deletions you do not need to take any in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements f you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c govermment entities date date legen b d dollar_figure contact person identification numt contact number fax number employer dentification number g a we have considered your application_for recognition of exemption from federal_income_tax under intemal revenue code sec_501 a based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts ‘you were formed as a non-profit corporation and have requested classification as an organization organized and operated exclusively for testing for public safety under sec_501 and sec_509 a of the code you provide carpool matching services to members of your organization in exchange for a membership fee members receive the ability to network with other members and arrange carpools you pay members who give ather members rides according to the number of people transported and the number of miles traveled the services you provide ate limited to members of your organization entities such as transit authorities and pay them using a formula similar to that used to calculate payments to your members that give rides before accepting an individual into your organization you submit them to a background check you stated that in the future you may be affliated with government at present your income comes from buying electronic items and sefling them at a from the evidence you provided the sale_of_goods is your only current activity however in the future you will receive income from membership markup to various companies dues you are organized as a stock corporation and your articles of incorporation do net place any limits on the payment of dividends or the transfer of stock your creators officers and directors are a c and d your outstanding_stock is split evenly between these individuals your articles of incorporation also provide that these individuals will each be compensated by the lesser_of your gross_sales minus other expenses’ or dollar_figurex with a four percent annual increase your articles of incorporation also provide that upon dissolution of your organization your assets may be used to compensate your officers employees and sub-contractors while they search for other jobs law sec_50 of the intemal revenue code provides an exemption from taxation for organizations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net earings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 c an organization must be both otganized and operated exclusively for one or more of the purposes specified in such section an organization fails to meet either the organizational_test or the operational_test it exempt is not if sec_1 -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if in activities which accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be s0 regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily sec_1 -1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines private_shareholder_or_individual as a person having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet the requirement of this subsection the burden_of_proof is ‘on the organization to show that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the ‘organization or persons controlled directly or indirectly by such private interests sec_1 c -1 d of the regulations defines testing for public safety as including the testing of consumer products such as electrical products to determine whether they are safe for use by the general_public sec_1 o -1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business rev_rul c describes an organization created to provide bus transportation for school children to a tax-exempt private school the organization was formed by the parents of pupils attending the school the organization provided transportation to and from the scheol for those children whose parents belonged to the organization parents were required to pay an initial family fee and an additional annual charge for each child the organization's income approximately equaled the expenses involved in its operations the irs determined that w hen a group of individuals associate to provide a cooperative service for themselves they are serving a private interest revrul_69_383 c provides an example of a possible inurement situation that did not jeopardize an organization's exempt status in the revenue_ruling a tax exempt hospital entered into a contract with a radiologist which provided that the radiologist would be compensated by receiving a percentage of the gross_receipts of the radiology department the contract was negotiated cn an arm's-length basis the radiologist did not control the hospital the amount received under the contract was reasonable in terms of the tesponsibilities and duties assumed and the amount received under the contract was not excessive when compared to the amounts received by other radiologists in comparable circumstances revrul_71_395 c holds that a cooperative art gallery formed and operated by a group of artists for the purpose of exhibiting and selling their works does not qualify for exemption under sec_501 of the code the irs concluded that the cooperative gallery served the private purposes of its members even though the exhibition and sales of paintings were also educational in some respects rev_rul c applied the criteria set out in revrul_85_2 infra for determining whether an organization’s activities are lessening the burdens of government in this ruling the organization was created to assist a county's law enforcement agencies in policing illegal narcotics traffic more effectively the organization provided funds that allowed the county's agents to engage in certain activities for which funds were not otherwise available this ruling concluded that by funding activities that the county treats as an integral part of its program to prevent the these activities to be its burden thus the organization was lessening the burdens of the county by enabling it to augment its law enforcement activities trafficking of illegal narcotics the county demonstrated that it considered revrul_85_2 1985_1_cb_178 states that to determine whether an activity is a burden of government the question is whether there is an objective manifestation by the government that it considers such activity to be part of its burden the fact an organization is engaged in an activity that is sometimes undertaken by the government is insufficient to establish a burden of government similarly the fact that the government or an official of the government expresses approval of an organization and its activities is also not sufficient to establish that the organization is lessening the burdens of government the interrelationship between the organization and the government may provide evidence that the goverment considers the organization's activities to be its burden to determine whether the organization is actually lessening the burdens of government all the relevant facts and circumstances must be considered strong evidence that the organization is actually lessening the burdens of the goverment a favorable working relationship between the government and the organization is rev_proc r b provides that exempt status may be granted in advance of the organization's operations if the proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption pursuant to the section of the code under which exemption is claimed the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures a mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 203_f2d_872 sth cir the court acknowledged that payment of reasonable_compensation to officers is not inurement went on to say however that if the salaries paid are excessive and unreasonable then inurement of corporate net_income will result such inurement would not allow an organization to claim tax exemption the court in 302_f2d_934 ct the court considered an organization that provided analyses of securities and industries and of the economic climate in general provided advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization had an educational purpose however it held that it had a significant non-exempt commercial purpose that was not incidental to the educational purpose and therefore was not entitled to be regarded as exempt it sold subscriptions to various pericdicals and also cl in 46_tc_47 the court considered a collective organization created fo dredge waterways the majority of the funds for this activity came from owners of property adjacent to the waterways the court found that the primary beneficiaries were the adjacent property owners any benefit to the general_public because these dredged waterways would be a safe_harbor for boats during a storm was secondary therefore the organization was not exempt because of the significant private benefit provided in 70_tc_352 the tax_court held that an organization did not qualify for exemption under sec_501 of the code because it was primarily engaged in an activity that was characteristic of a trade_or_business and ordinarily carried on by for-profit commercial businesses the tax_court stated we must agree with the commissioner that petitioner's activity constitutes the conduct of a consulting business of the sort which is ordinarily carried on by commercial ventures organized for profit t c pincite in peopie of god community v commissioner of internal revenue 75_tc_127 the court found that part of an organization's net_earnings inured to the benefit of private individuals because their compensation was based on a percentage of the organization's gross_receipts with no upper limit the court held that the petitioner was not exempt as an organization described in sec_501 c of the internal_revenue_code of the court ‘stated that the burden falls upon the petitioner to establish the reasonableness of compansation paid to private individuals in columbia park and recreation assoc v commissioner of internai revenue aff'd without published opinion 838_f2d_465 cir ‘columbia park court_of_appeals upheld the decision of the tax_court that the organization did not lessen any burden of government and thus was not exempt under sec_501 of the code organization provided a wide range of services and facilities to the residents of columbi maryland it did not provide these services and facilities the local or state government would have to provide them the tax_court stated that this assertion instead does not mean that the organization's activities are in fact a burden of government the organization must demonstrate that the state of maryland and or the county accept the organization's activities as their responsibility and recognize the organization as acting on their behalf in addition the organization must further establish that its activities actually lessen the burden of the state_or_local_government the organization contended that if t c the the in miller sons drywall inc v commissioner of intemal revenue t c mema the court set out several factors that should be considered when determining whether compensation is reasonable these include the employee's qualifications the nature extent and scope of the employee's work the size and complexity of the business prevailing general economic conditions the employee's compensation as a percentage of gross and net incame the empicyee’s compensation paid in prior years and prevailing rates of compensation_for comparable positions in comparable concerns 70_fedclaims_782 was an action for declaratory_judgment that the petifioner brought to challenge the denial of his application_for exempt status supported the conclusion of the irs findings it should have submitted it as part of the administrative process it is well-accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant the court found that the actual purposes displayed in the administrative record if the petitioner had evidence that contradicted these analysis exemption from federal income_taxation is not a right it is a matter of legislative grace that is strictly construed is entitled to exempt status exclusively for exempt purposes and not for the private benefit of its creators designated new dynamics supra the burden is on the applicant to prove that it d an applicant must establish that it is organized and operated individuals or organizations controlled by such private interests d i exclusively does not mean solely but no more than an insubstantial part of an organization's activities may further a non-exempt purpose better business bureau supra exempt status may be granted in advance of an organization's operations but its activities must be described in sufficient detail to permit a conclusion that the organization will clearly meet the requirements for exemption revproc_2008_9 supra treas reg c - based on the information submitted you have failed to establish that you will conduct activities in furtherance of an exempt_purpose that you will be operated for a public rather than a private interest and that no part of your net_earnings will inure to private individuals no exempt_purpose you stated that you are organized and operated for the exempt_purpose of testing for public safety sec_1_501_c_3_-1 of the regulations defines testing for public safety as testing of consumer products to determine whether they are safe for use by the general_public you do not test any products to determine whether they are safe for consumers while you do conduct background checks on your members to confirm that they are safe to ride with your members are not consumer products therefore you are not organized or operated for the purpose of testing for public safety while your application did indicate that you may be affiliated with goverment transit systems you did not provide any details about how or when this affiiation’ would take place mn addition while you stated that you may compensate the bus systems when your members use the bus you have not indicated whether this will merely replace the bus fare the member would normally pay the evidence you provided is not sufficient to clearly demonstrate that you meet the definition of lessening the burdens of government see revrul_85_1 revrul_85_2 columbia park supra you have neither asserted nor provided evidence that you are organized for any other exempt purposes an organization that operates a cooperative service is not operated for an exempt_purpose because the organization benefits its members rather that the public organizations described in rev they were primarily operated to provide services to their members transportation and art display respectively transportation services for your members your organization is similar to these organizations because you are arranging rul and revrul_71_395 were not exempt because the therefore you have not demonstrated that you will be organized and operated exclusively for exempt purposes described in sec_601 of the code commercial activities under sec_1_501_c_3_-1 of the regulations an organization may carry ona trade_or_business as a substantial part of its activities so long as that trade_or_business is related to its exempt_purpose if an organization is substantially engaged in activities that are normally carried on by commercial entities for profit and those activities are not related to its exempt_purpose that organization is not eligible for tax exemption under sec_501 of the code see eg b s w group ing supra while you have described other activities we cannot determine you have been in existence for several years the only activity you currently conduct is selling goads at a markup whether your sales of goods will be a substantial part of your activities gaps in an application are resolved against the applicant new dynamics supra therefore we conclude that a substantial part of your activities will consist of buying and selling goods for profit buying and selling electronic goods for profit is not related to any of the exempt purpases you have asserted consequently we conclude that you are not eligible for exemption because you carry on an unrelated_trade_or_business as a substantial part of your activities private benefit section c -1 d i of the regulations requires an organization to show that it is not organized or operated for private interests in order to be exempt under sec_601 of the cade when a group of individuals associate to provide a service for themselves they are serving a private interest see revrul_69_175 revrul_71_395 ginsbura v commissioner you help your members te find other members with which to carpool therefore you provide a service to your members enabling them to get to and from their place of employment or ather destination this is your sole planned activity therefore a substantial purpose of your organization is to provide benefits to private persons your members the presence of a single substantial non-exempt purpose will prevent the grant of tax- exemption see better business bureau of washington d c accordingly you are not operated exclusively for charitable purposes inc v united_states private_inurement an organization will be denied exemption if any of its net eamings inure to the benefit of sec_1 c -1 even a small amount of inurement will private individuals prevent a grant of exemption a b c and d are the incorporators of your organization its executive officers and its directors they have control_over the operations of your organization and have a personal_interest in your activities thus a b c and d are both private individuals within the meaning of sec_1_501_a_-1 of the regulations if an organization pays unreasonable_compensation to private individuals this will constitute inurement mabee petroleum corp v united_states supra where the compensation of private individuals is based upon a percentage of an organization's gross_receipts with no upper limit the earnings_of the organization inure to the benefit of private individuals and the organization is therefore not entitled to exemption community supra your articles of incorporation provide that your four officers will each be compensated with one fourth of your gross_sales minus expenses or dollar_figurex with an increase of percent each year whichever is lees there are no upper limits to their compensation people of god in addition you have not presented any facts similar to those of revrul_69_383 cand d control your organization and you have net shown that the salaries for a c an were negotiated on an arm's length basis a b dd based upon these facts you have nat demonstrated that the compensation paid to a b and dis reasonable therefore you have not established that no part of the net_earnings of your organization inure to the benefit of private individuals as a result you do not meet the requirements for tax exemption organi nal test sec_1_501_c_3_-1 of the regulations requires that a corporation's articles of incorporation limit its purposes to those permitted by sec_501 of the code and that the assets of the organization be dedicated to exempt purposes your articles of incorporation do not restrict the payment of dividends to your shareholders or the transfer of the stock for value at any time or in lieu of dissolution this contravenes sec_1_501_c_3_-1 of the regulations which requires an organization's assets to be permanently dedicated to exempt purposes your dissolution clause is also inadequate employees to support them for a reasonable_time this constitutes inurement and the use of your assets for non-exempt purposes it allows your assets to be distributed for the support of your officers and therefore you fail the organizational_test for exemption conclusion you are not operated for testing for public safety or any other purpose described in sec_501 of the code furthermore you are engaging in commercial activities you operate for the significant private benefit of providing a service to your members and the net eamings of your organization may inure to the benefit of private individuals finally your arlicles of incorporation lack the required provisions accordingly you do nat qualify for exemption as an organization described in sec_501 e of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must subtrit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penaities of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains aif ihe relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attomey certified_public_accountant of an individual enrolled to practice before the internal_revenue_service may represent you you want representation during the conference procedures you must file a proper power of attomey form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power of attomey all forms and publications mentioned in this letter can be found at www irs gov forms and publications if tf you do not file a protest within days you will not be able to fle a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest a8 a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issuad in any procesding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs ff you do not intend to protest this determination you do not need to take any further if we do not hear from you within days we will issue a final adverse determination ‘that letter will provide information about filing tax returns and other matters action letter please send your protest statement form_2848 and any supporting documents to this address you may also fax your statement using the fax number shown in the heading of this if you fax your statement please call the person identified in the heading of this letter to letter confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
